DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 16 is objected to because of the following informalities:  the first instance of “the wheel brake” should be “a wheel brake”, the first instance of “said valve” would be clearer if recited as “said first valve”, the second instance of “said valve” should be “said second valve” or similar and “the  second, electric hydraulic pressure generator” should be “a second, electric hydraulic pressure generator”.   Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drumm et al (US# 2017/0361825).
Drumm et al disclose a method of adjusting wheel brake pressure via a third valve assembly in a vehicle brake system, the method comprising the steps of: reducing a wheel brake pressure via an opened first valve 238 of the third valve assembly [0086], said valve 238 being provided between the wheel brake 8 and a hydraulic fluid reservoir 258, in order to discharge hydraulic fluid from the wheel brake into the hydraulic fluid reservoir; trapping a wheel brake pressure with the third valve assembly closed; and building up or increasing a wheel brake pressure via an opened second valve 218 of the third valve assembly, said valve 218 being provided between the second, electric hydraulic pressure generator 270 and/or 280 and the wheel brake, and generating a hydraulic pressure by means of the second, electric hydraulic pressure generator.  [0125]
Regarding claim 17, Drumm et al disclose a brake system comprises: a first functional unit 60 having at least one first hydraulic pressure generator 5, which is designed to build up a respective hydraulic pressure at the front wheel brakes 8/10 and the rear wheel brakes 9/11; and a first valve assembly 6a/7a/6c/7c, which is arranged between the first hydraulic pressure generator 5 and the front wheel brakes; and a second valve assembly 6b/7b/6d/7d, which is arranged between the first hydraulic pressure generator 5 and the rear wheel brakes; and a second functional unit 70 having at least one second, electric hydraulic pressure generator 280a-d, which is controllable in order to build up a respective hydraulic pressure at the front wheel brakes and the rear wheel brakes; and a third valve assembly 218-22 and 23-241 for each wheel brake, which can be controlled for wheel brake pressure control operations at the corresponding wheel brake.

Claim(s) 16-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kato (US# 2019/0106091).

	Regarding claim 17, Kato discloses a brake system comprises: a first functional unit 12 having at least one first hydraulic pressure generator 30, which is designed to build up a respective hydraulic pressure at the front wheel brakes 22FR/22FL and the rear wheel brakes 22RR/22RL; and a first valve assembly 42a, which is arranged between the first hydraulic pressure generator 30 and the front wheel brakes; and a second valve assembly 42B, which is arranged between the first hydraulic pressure generator and the rear wheel brakes; and a second functional unit having at least one second, electric hydraulic pressure generator 62A/62B, which is controllable in order to build up a respective hydraulic pressure at the front wheel brakes and the rear wheel brakes; and a third valve assembly 48/54 for each wheel brake, which can be controlled for wheel brake pressure control operations at the corresponding wheel brake.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drumm et al (US# 2017/0361825) in view of Morita et al (US# 5480221).
	Drumm et al disclose a braking system including; a hydraulic motor vehicle brake system having front wheel brakes 8/10 and rear wheel brakes 9/11, comprising: a first functional unit 60 having at least one first hydraulic pressure generator 5, which is designed to build up a respective hydraulic pressure at the front wheel brakes and the rear wheel brakes; a first valve assembly 6a/7a/6c/7c, which is arranged between the first hydraulic pressure generator 5 and the front wheel brakes 8/10; and a second valve assembly 6b/7b/6d/7d, which is arranged between the first hydraulic pressure generator 5 and the rear wheel brakes; and a second functional unit 70 having at least one second, electric hydraulic pressure generator 280 and/or 270, which is controllable in order to build up a respective hydraulic pressure at the front wheel brakes and the rear wheel brakes; and a third valve assembly 238-241/228-231 for each wheel brake, which can be controlled for wheel brake pressure control operations at the corresponding wheel brake; and a control system 12, which is designed to control at least one of the first valve assembly and the second valve assembly in the case of hydraulic pressure generation by means of the first hydraulic pressure generator in the event of a malfunction of the second functional unit.  Note controller 12 is independent of controller 112.  Alternatively, Drumm et al disclose first functional unit 70, second functional unit 60, first valve assembly 218/220/238/240 , second valve assembly 219/221/239/241 and third valve assembly 6/7.  Drumm et al lack the specific disclosure of  controller the pressure such that a lower hydraulic pressure is established at the rear wheel brakes than at the front wheel brakes.  Morita et al discloses a similar braking system and further teach that values smaller than the ideal brake distribution should be used to the that the rear brakes do not lock before the front brakes.  Col. 8, lines 12-21.  As shown in figure 3, this is a distribution where the braking force is lower in the rear than in the front.  It would have been obvious to one of ordinary skill in the art at before the 
	Regarding claim 2, the control system 12 is designed to, in the event of a malfunction of the second functional unit, perform control in accordance with a control strategy which prevents locking up of the front wheels.  [0076][0077]
	Regarding claim 3, the control system is designed to limit the hydraulic pressure by means of the second valve assembly 6b/7b/6d/7d in such a way that the rear wheels do not lock up.  [0076]  
	Regarding claim 4, the first valve assembly comprises at least one first valve 218 capable of analog adjustment; and the second valve assembly comprises at least one second valve 219 capable of analog adjustment.  [0104]
	Regarding claim 5, the control system is designed to control the at least one second valve 219 capable of analog adjustment in accordance with a control strategy which prevents locking up of the rear wheels.  Setting the brake forces according to the teachings of Morita et al can be considered a control strategy that prevents locking up of the rear wheels.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besier et al (US# 2017/0129469) in view of Morita et al (US# 5480221).
	Besier et al disclose a braking system including; a hydraulic motor vehicle brake system having front wheel brakes 151a/151c and rear wheel brakes 151b/151d, comprising: a first functional unit having at least one first hydraulic pressure generator 190, which is designed to build up a respective hydraulic pressure at the front wheel brakes and the rear wheel brakes; a first valve assembly 152a/153a/152c/153c, which is arranged between the first hydraulic pressure generator 190 and the front wheel brakes; and a second valve assembly 152b/153b/152d/153d, which is arranged between the 
	Regarding claim 2, the control system 146 or 9 is designed to, in the event of a malfunction of the second functional unit, perform control in accordance with a control strategy which prevents locking up of the front wheels.  [0074]

	Regarding claim 4, the first valve assembly comprises at least one first valve 5 capable of analog adjustment; and the second valve assembly comprises at least one second valve 5 capable of analog adjustment.  [0052]
	Regarding claim 5, the control system is designed to control the at least one second valve 5 capable of analog adjustment in accordance with a control strategy which prevents locking up of the rear wheels.  Setting the brake forces according to the teachings of Morita et al can be considered a control strategy that prevents locking up of the rear wheels.
	Regarding claim 6, Besier et al disclose a first pressure sensor 21 in a fluid path between the second valve assembly and the rear wheel brakes.
	Regarding claim 7, Besier et al lack the control system is designed to take account of an output signal of the first pressure sensor in controlling the at least one second valve capable of analog adjustment.  It is clear that the sensors are intended for closed loop control such as discussed in [0003].  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to use the sensors as an input for controlling valves 5 as an obvious means of achieving accurate brake forces, thereby improving performance of the system.
	Regarding claim 8, the second functional unit comprises a second pressure sensor 25 in a fluid path to the front wheel brakes.
	Regarding claim 9, the first functional unit comprises a third hydraulic pressure generator 100, which is actuable by means of a brake pedal and by means of which a respective hydraulic pressure can be built up at the front wheel brakes and the rear wheel brakes.

	Regarding claim 11, the first functional unit comprises a fourth valve assembly 181a/181b, which is designed to selectively couple or decouple the third hydraulic pressure generator to or from the front wheel brakes and the rear wheel brakes.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 16 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 16 of copending Application No. 16/715543 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.  While the claims differ in that the instant claim requires a third valve assembly and a hydraulic reservoir, whereas the reference claim requires a first valve assembly and a second hydraulic fluid reservoir, each claim requires a single reservoir and a single valve assembly.  Naming the elements 

Allowable Subject Matter
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK